By the Court,

Sutherland, J.
The charge of the court below was correct. The 6th section of theact concerning turnpike roads, 2 R. L. 227, and also the 41st section of the act to regulate highways, 2 R. L. 283, provide that in all cases of persons meeting each other on any turnpike road or public *187highway in this state, travelling with carriages, sleighs, waggons or carts, the persons so meeting shall seasonably lam, drive and convey their carriages, «fee. to the right of ike centre of the road, so as to enable carriages to pass, each other without interference or interruption, under a penalty of $5 for every neglect or offence—to be recovered by the party aggrieved, in an action of debt, in any court having cognizance thereof &c. The court charged the jury that the true construction of the act was, that parties were to keep to the right of the centre of the worked part of the road, and that unless the defendant was to the right of that centre when the plaintiff’s waggon came in contact with his, the penalty had attached, and that the situation of the road as being rough and rutty on the defendant’s side, or the want of design on his part to run against the plaintiff would be no defence, unless the road on his side was such as;to render it impracticable for him to turn out; and that the case was not affected by the circumstance that the plaintiff was driving fast and the defendant slow. This is the sound construction of the act; it was designed to settle and establish the rights of travellers in such a manner that there could be no mistake about them ; each party is to keep to the right of the centre of the worked part of the road; although it may be more difficult for one party to turn out than the other, that is no answer to the action. The act establishes, upon consideration of public policy, a broad general rule, which must be enforced, although sometimes it may operate inconveniently upon parties. It is not the centre of the smooth or most travelled part of the road which is the dividing line, but the centre of the worked part, although the whole the smooth or most travelled path may be upon one side of that centre, unless the situation of the road is sucli that it is impracticable or extremely difficult for the party to turn out. No such difficulty existed in this case. The road on the defendant’s side was rough, from having been rutted and frozen, but not so much so as to present any serious obstacle to his riding or driving over it. The questions of fact were properly left to the jury, and their verdict is warranted by the evidence.
Judgment affirmed.